                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TOLA ROSS                            :                 CIVIL ACTION
                                     :
     v.                              :
                                     :
ERIC P. BUSH, Warden SCI-Pine Grove, :
THE DISTRICDT ATTORNEY OF THE        :
COUNTY OF PHILADELPHIA, and THE :
ATTORNEY GENERAL OF THE STATE :
OF PENNSYLVANIA                      :                 NO. 17-73

                                        ORDER

      NOW, this 14th day of November, 2019, upon consideration of the Petition for Writ

of Habeas Corpus (Document No. 1) and the Final Amended Petition for Writ of Habeas

Corpus (Document No. 39), the response to the amended petition, the Report and

Recommendation filed by United States Magistrate Judge Thomas J. Rueter (Document

No. 53), and the petitioner’s objections to the Report and Recommendation, and after a

thorough and independent review of the record, it is ORDERED that:

      1.     The petitioner’s objections are OVERRULED;

      2.     The Report and Recommendation of Magistrate Judge Thomas J. Rueter is

APPROVED and ADOPTED;

      3.     The Petition for Writ of Habeas Corpus and the Final Amended Petition for

Writ of Habeas Corpus are DENIED; and,

      4.     There is no probable cause to issue a certificate of appealability.

/s/ TIMOTHY J. SAVAGE J.
